EMPLOYMENT AGREEMENT

        This Amended Agreement is made this 17th day of September, 2002, between
Coeur d’Alene Mines Corporation (“Company”) and Dennis E. Wheeler (“Wheeler”).

WITNESSETH:

        In consideration of the mutual promises and covenants herein contained
to be kept and performed by the parties hereto, the parties agree as follows:

1.     Employment. The Company has heretofore, and hereby does, employ Wheeler
as President and Chief Executive Officer of Company, and Wheeler accepts such
employment, on the terms and conditions of this Agreement.

2.     Term Of Employment. The term of employment shall be from June 1, 2002
through the 31st day of May, 2005, unless sooner terminated as herein provided.
It is further agreed that the term of this Agreement shall be automatically
extended on each day of each year for an additional one year period, to the end
that Wheeler shall always have an employment term of three years, unless
employment is sooner terminated for cause, as provided below, or unless before
June 1 of any year the Company gives Wheeler written notice that this Agreement
will terminate at the end of any three year period.

3.     Compensation. The Company shall pay to Wheeler during the duration of the
contract term as follows:

        (a)        A minimum base salary of $500,000 annually, payable in equal
monthly installments, which will be reviewed annually during any contract year,
and any higher salary to become the minimum base salary for the purposes of this
provision; and

        (b)        Such other compensation and benefits that may be made
available by the Company in the discretion of the Board of Directors or its
Compensation Committee, consisting of bonuses, short-term and long-term
incentive plans, pension plan, retirement plan, profit sharing plan, stock
purchase plan and any other kind or type of incentive programs approved by the
Board or its Committee. It is understood that Wheeler shall be a participant in
all compensation and benefit programs, including welfare benefit plans, which
exist for the executive staff of the Company, and that long-term and short-term
incentive plans will be established by the Company as a part of compensation for
Wheeler under this Agreement. It is agreed that the terms of the short-term and
long-term incentive plans will be communicated to Wheeler by the Company on or
before July 1 of each year that this Agreement remains in effect.

        (c)        In addition to Wheeler’s participation in any retirement plan
provided to the Company executive staff, Company shall provide Wheeler with a
supplemental retirement plan designed to afford reimbursement for tax-qualified
retirement benefits lost due to ERISA limitations.

4.     Duties. During the term of this Agreement Wheeler shall be employed as
the President and Chief Executive Officer of the Company. His powers, duties,
rights and responsibilities shall be those described in the by-laws of the
Company for the President. More specifically, and in addition, Wheeler shall act
as the chief administrative officer of the Company, as well as the chief
executive officer of the Company. He shall supervise all executive officers on
the Company staff. Wheeler shall be responsible for causing to be submitted
annual and other Budgets to the Board of Directors for approval, and shall
supervise, at the executive level, all matters and things which comprise the
Budget. He shall be responsible for, at the executive level, all operations,
business and investments of the Company, including the Company’s investments in
its subsidiaries.

--------------------------------------------------------------------------------

        Wheeler’s services shall be rendered, primarily, in the Company’s
offices in Coeur d’Alene, and he shall not be required, without his consent, to
move his residence, or to move the executive offices, outside of the City of
Coeur d’ Alene.

        Wheeler shall devote his best efforts and substantially all of his time
during normal business hours to advance the interests of the Company. He shall
not engage in business activity in competition with the Company. He may,
however, serve on the board of directors of other companies which are not in
competition with the Company.

5.     Expenses. Wheeler shall be entitled, at the end of each month during the
term of this Agreement, to reimbursement for his entertainment, travel, food,
lodging, telephone and miscellaneous expenses incurred in connection with the
performance of his duties. Wheeler shall provide the Company with an itemized
list of expenses, vouched for by him.

6.     Vacations. Wheeler shall be entitled to three weeks vacation during each
year of this Agreement, during which the compensation provided for herein shall
be paid in full. The vacation time may be divided into whatever periods Wheeler
might choose, in his discretion.

7.     Disability. In the event Wheeler is unable to perform his services by
reason of disability for a period of more than 90 continuous days, the salary,
bonuses and incentive compensation which would otherwise be paid to him during
the continued period or incapacity will be reduced by 50%. Upon return to full
service such compensation will be restored.

        For the purpose of this Agreement, “disability” means inability or
incapacity due to physical or mental illness or injury to perform his duties.

8.     Employment Terminations.

        (a)       Termination Due to Retirement or Death. In the event Wheeler’s
employment is terminated while this Agreement is in force by reason of
Retirement or death, the Company’s obligations under this Agreement shall
immediately expire. Notwithstanding the foregoing, the Company shall be
obligated to pay to Wheeler or his estate the following:

  (i) Base Salary through the Effective Date of Termination (defined as the date
on which a termination of Wheeler’s employment occurs);


  (ii) An amount equal to Wheeler’s unpaid targeted Annual Bonus award,
established for the fiscal year in which the Effective Date of Termination
occurs, multiplied by a fraction, the numerator of which is the number of
completed days in the then-existing fiscal year through the Effective Date of
Termination, and the denominator of which is three hundred sixty-five (365);


2

--------------------------------------------------------------------------------

  (iii) Accrued but unused vacation pay through the Effective Date of
Termination; and


  (iv) All other rights and benefits Wheeler is vested in, pursuant to other
plans and programs of the Company.


        (b)       Termination Due to Disability. In the event that Wheeler
becomes Disabled during the term of this Agreement and is, therefore, unable to
perform his duties herein for more than one hundred eighty (180) total calendar
days during any period of twelve (12) consecutive months, or in the event of the
Board’s reasonable expectation that Wheeler’s Disability will exist for more
than a period of one hundred eighty (180) calendar days, the Company shall have
the right to terminate Wheeler’s active employment as provided in this
Agreement. However, the Board shall deliver written notice to Wheeler of the
Company’s intent to terminate for Disability at least thirty (30) calendar days
prior to the effective date of such termination.

        Such Disability to be determined by the Board of Directors of the
Company upon receipt of and in reliance on competent medical advice from one (1)
or more individuals, selected by the Board, who are qualified to give such
professional medical advice.

        If Wheeler and the Company shall not be in agreement as to whether
Wheeler has suffered a Disability for the purpose of this Agreement, the matter
shall be referred to a panel of three (3) medical doctors, one of which shall be
selected by Wheeler, one of which shall be selected by the Company, and one of
which shall be selected by the two (2) doctors as so selected, and the decision
of a majority of the panel with respect to the question of whether Wheeler has
suffered a Disability shall be binding upon Wheeler and the Company. The
expenses of any such referral shall be borne by the Company. Wheeler will
cooperate with reasonable requests for submission to medical examinations made
by the Board pursuant to this Section 8(b).

        It is expressly understood that the Disability of Wheeler for a period
of one hundred eighty (180) calendar days or less in the aggregate during any
period of twelve (12) consecutive months, in the absence of any reasonable
expectation that his Disability will exist for more than such a period of time,
shall not constitute a failure by him to perform his duties hereunder and shall
not be deemed a breach or default and Wheeler shall receive full compensation
for any such period of Disability or for any other temporary illness or
incapacity during the term of this Agreement.

A termination for Disability shall become effective upon the end of the thirty
(30) day notice period; provided, however, that Wheeler may not be terminated
prior to a final determination made by the panel described above, if such panel
is necessary. Upon the Effective Date of Termination, the Company’s obligations
under this Agreement shall immediately expire.

        Notwithstanding the foregoing, the Company shall be obligated to pay to
Wheeler the following:

3

--------------------------------------------------------------------------------

  (i) Base Salary through the Effective Date of Termination;


  (ii) An amount equal to Wheeler’s unpaid targeted Annual Bonus award,
established for the fiscal year in which the Effective Date of Termination
occurs, multiplied by a fraction, the numerator of which is the number of
completed days in the then-existing fiscal year through the Effective Date of
Termination, and the denominator of which is three hundred sixty-five (365);


  (iii) Accrued but unused vacation pay through the Effective Date of
Termination; and


  (iv) All other rights and benefits Wheeler is vested in, pursuant to other
plans and programs of the Company.


        (c)       Voluntary Termination by Wheeler. Wheeler may terminate this
Agreement at any time by giving the Board of Directors of the Company written
notice of his intent to terminate, delivered at least sixty (60) calendar days
prior to the Effective Date of Termination. The termination automatically shall
become effective upon the expiration of the sixty (60) day notice period.
Notwithstanding the foregoing, the Company may waive the sixty (60) day notice
period; however, Wheeler shall be entitled to receive all elements of
compensation described in Section 3 for the sixty (60) day notice period,
subject to the eligibility and participation requirements of any qualified
retirement plan.

        Upon the Effective Date of Termination, following the expiration of the
sixty (60) day notice period, the Company shall pay Wheeler his full Base Salary
and accrued but unused vacation pay, at the rate then in effect, through the
Effective Date of Termination, plus all other benefits to which Wheeler has a
vested right at that time (for this purpose, Wheeler shall not be paid any
Annual Bonus with respect to the fiscal year in which voluntary termination
under this Section occurs).

        (d)       Involuntary Termination by the Company without Cause. At all
times during the term of this Agreement, the Board may terminate Wheeler’s
employment for reasons other than death, Disability, Retirement, or for Cause,
by providing to Wheeler a Notice of Termination, at least sixty (60) calendar
days prior to the Effective Date of Termination. Such Notice of Termination
shall be irrevocable absent express, mutual consent of the parties.

        Upon the Effective Date of Termination (not a Qualifying Termination),
following the expiration of the sixty (60) day notice period, the Company shall
ay and provide to Wheeler:

  (i) An amount equal to three (3) times Wheeler’s annual Base salary
established for the fiscal year in which the Effective Date of Termination
occurs;


  (ii) An amount equal to three (3) times Wheeler’s targeted Annual Bonus
established for the fiscal year in which the Effective Date of Termination
occurs;


4

--------------------------------------------------------------------------------

  (iii) A continuation of the welfare benefits of health care, life and
accidental death and dismemberment, and disability insurance coverage for three
(3) full years after the Effective Date of Termination. These benefits shall be
provided to wheeler at the same coverage level as in effect as of the Effective
Date of Termination, and at the same premium cost to Wheeler which was paid by
Wheeler at the time such benefits were provided. However, in the event the
premium cost and/or level of coverage shall change for all employees of the
Company, or for management employees with respect to supplemental benefits, the
cost and/or coverage level, likewise, shall change for Wheeler in a
corresponding manner. The continuation of these welfare benefits shall be
discontinued prior to the end of the three (3) year period in the event Wheeler
has available substantially similar benefits at a comparable cost to Wheeler
from a subsequent employer, as determined by the Compensation Committee (or, in
the event the Compensation Committee ceases to exist, the Board);


  (iv) An amount equal to Wheeler unpaid targeted Annual Bonus award established
for the fiscal year in which Wheeler Effective Date of Termination occurs,
multiplied by a fraction, the numerator of which is the number of completed days
in the then-existing fiscal year through the Effective Date of Termination, and
the denominator of which is three hundred sixty-five (365) ;


  (v) An amount equal to Wheeler’s unpaid Base Salary and accrued but unused
vacation pay through the Effective Date of Termination; and


  (vi) All other benefits to which Wheeler has a vested right at the time,
according to the provisions of the governing plan or program.


        In the event that a Change in Control occurs within six (6) months after
the Effective Date of Termination, with such termination a result of the Board
terminating Wheeler’s employment without Cause, Wheeler shall be entitled to the
CIC Severance Benefits as provided in Section 8 in lieu of the Severance
Benefits outlined in this Section 8 (d) .

        (e)       Termination for Cause. Nothing in this Agreement shall be
construed to prevent the Board from terminating Wheeler’s employment under this
Agreement for Cause.

        Wheeler shall not be deemed to be terminated for Cause unless and until
there shall have been delivered to Wheeler a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board at a meeting called and held for such purpose (after
reasonable notice is provided to Wheeler and Wheeler is given an opportunity,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, Wheeler is guilty of the conduct defined as Cause
below.

        In the event this Agreement is terminated by the Board for Cause, the
Company shall pay Wheeler his Base Salary and accrued vacation pay through the
Effective Date of Termination, and Wheeler shall immediately thereafter forfeit
all rights and benefits (other than vested benefits) he would otherwise have
been entitled to receive under this Agreement.

5

--------------------------------------------------------------------------------

        For purposes of this Agreement, Cause is defined as follows:

  (i) Willful and continued failure of Wheeler to substantially perform his
duties with the company (other than any such failure resulting from Disability
or occurring after issuance by Wheeler of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to
Wheeler that specifically identifies the manner in which the Company believes
that Wheeler has willfully failed to substantially perform his duties, and after
Wheeler has failed to resume substantial performance of his duties on a
continuous basis within thirty (30) calendar days of receiving such demand;


  (ii) Conviction of a felony involving a crime of moral turpitude; or


  (iii) Willfully engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company.


        For purposes of determining Cause, no act or omission by Wheeler shall
be considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that Wheeler’s action or omission was in the best interests of
the Company. Any act or failure to act based upon: (1) authority given pursuant
to a resolution duly adopted by the Board; or (2) advice of counsel for the
Company, shall be conclusively presumed to be done or omitted to be done by
Wheeler in good faith and in the best interests of the Company.

        (f)       Termination for Good Reason. Wheeler shall have sixty (60)
days from the date he learns of action taken by the Company that allows Wheeler
to terminate his employment for Good Reason to provide the Board with a Notice
of Termination. The Notice of Termination must set forth in reasonable detail
the facts and circumstances claimed to provide a basis for such Good Reason
termination. The Company shall have thirty (30) days to cure such Company action
following receipt of the Notice of Termination. The Company shall have one (1)
cure period for each reason that allows Wheeler to terminate his employment for
Good Reason. If Wheeler does not provide the Notice of Termination to the Board
within the sixty (60) day period following his knowledge of action that allowed
Wheeler to terminate for Good Reason, he thereafter waives his right to
terminate for Good Reason related to that particular action.

        Wheeler is required to continue his employment for the sixty (60) day
period following the date in which he provided the Notice of Termination to the
Board. The Company may waive the sixty (60) day notice period; however, Wheeler
shall be entitled to receive all elements of compensation described in Section 3
for the sixty (60) day notice period, subject to the eligibility and
participation requirements of any qualified retirement plan.

        Upon a termination of Wheeler’s employment for Good Reason at any time
during the term of this Agreement, other than during the twenty-four (24) month
period following the effective date of a Change in Control, following the
expiration of the sixty (60) day notice period, the Company shall pay and
provide to Wheeler the following:

6

--------------------------------------------------------------------------------

  (i) An amount equal to three (3) times Wheeler’s annual Base Salary
established for the fiscal year in which the Effective Date of Termination
occurs;


  (ii) An amount equal to three (3) times Wheeler’s targeted Annual Bonus
established for the fiscal year in which the Effective Date of Termination
occurs;


  (iii) A continuation of the welfare benefits of health care, life and
accidental death and dismemberment, and disability insurance coverage for three
(3) full years after the Effective Date of Termination. These benefits shall be
provided to Wheeler at the same coverage level, as in effect as of the Effective
Date of Termination and at the same premium cost to Wheeler which was paid by
Wheeler at the time such benefits were provided. However, in the event the
premium cost and/or level of coverage shall change for all employees of the
Company, or for management employees with respect to supplemental benefits, the
cost and/or coverage level, likewise, shall change for Wheeler in a
corresponding manner. The continuation of these welfare benefits shall be
discontinued prior to the end of the three (3) year period in the event Wheeler
has available substantially similar benefits at a comparable cost to Wheeler
from a subsequent employer, as determined by the Compensation Committee (or, in
the event the Compensation Committee ceases to exist, the Board);


  (iv) An amount equal to Wheeler’s unpaid targeted Annual Bonus award
established for the fiscal year in which the Effective Date of Termination
occurs, multiplied by a fraction, the numerator of which is the number of
completed days in the then-existing fiscal year through the Effective Date of
Termination, and the denominator of which is three hundred sixty-five (365);


  (v) An amount equal to Wheeler’s unpaid Base Salary and accrued but unused
vacation pay through the Effective Date of Termination; and


  (vi) All other benefits to which Wheeler has a vested right at the time,
according to the provisions of the governing plan or program.


        Upon a termination for Good Reason within the twenty-four (24) months
following the effective date of a Change in Control, or if a Change in Control
occurs within the six (6) months following a termination for Good Reason,
Wheeler shall be entitled to receive CIC Severance Benefits set forth in Section
8(c) herein in lieu of Severance Benefits set forth in this Section 8(f).

        Wheeler’s right to terminate employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness unless such
incapacity is determined to constitute a Disability as provided herein.

7

--------------------------------------------------------------------------------

        (g)       Good Reason Defined. For purposes of this Agreement, Good
Reason shall mean, without Wheeler’s express written consent, the occurrence of
any one or more of the following:

  (i) Assigning to Wheeler duties materially inconsistent with his position
(including status, titles, and reporting relationships), authority or
responsibilities in effect on the Effective Date of this Agreement, or any other
action by the Company which results in a diminution of Wheeler’s position,
authority, duties, or responsibilities as constituted as of the Effective Date
of this Agreement (excluding an isolated, insubstantial, and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof);


  (ii) Requiring Wheeler, without Wheeler’s consent, to be based at a location
that requires Wheeler to travel an additional fifty (50) miles total per day;


  (iii) Reducing Wheeler’s Base Salary;


  (iv) Reducing Wheeler’s targeted Annual Bonus award opportunity or incentive
award opportunities as set forth in Section 3 herein, as such opportunities
exist as of the Effective Date of this Agreement;


  (v) Failing to maintain Wheeler’s amount of benefits under or relative level
of participation in the Company’s employee benefit or retirement plans,
policies, practices, or arrangements in which Wheeler participates as of the
Effective Date of this Agreement, provided, however, that any such change that
applies consistently to all executive officers of the company or is required by
applicable law shall not be deemed to constitute Good Reason;


  (vi) Purportedly terminating Wheeler’s employment otherwise than as expressly
permitted by this Agreement;


  (vii) Failing to require any Successor Company, as defined in Section 12, to
assume and agree to perform the Company’s obligations hereunder; or


  (viii) A sale or disposition to a third party of Company assets that generated
eighty percent (80%) or more of the Company’s net sales (as set forth in audited
financial statements for the most recently ended fiscal year).


9.     Change in Control.

        (a)       Employment Termination Within Twenty-Four (24) Calendar Months
Following a Change in Control. Wheeler shall be entitled to receive from the
Company Change in Control (“CIC”) Severance Benefits if there has been a Change
in Control of the Company and if, within twenty-four (24) calendar months
following the Change in Control, a Notice of Termination for a Qualifying
Termination of Wheeler has been delivered. Wheeler shall not be entitled to
receive CIC Severance Benefits if he is terminated for Cause (as provided in
Section 8(e) herein), or if his employment with the Company ends due to death,
Disability, or Retirement or due to voluntary termination of employment by
Wheeler without Good Reason. CIC Severance Benefits shall be paid in lieu of all
other benefits provided to Wheeler under the terms of this Agreement.

8

--------------------------------------------------------------------------------

        (b)       Qualifying Termination. The occurrence of any one or more of
the following events within the six (6) full calendar month period prior to the
effective date of a CIC, or within twenty-four (24) calendar months following
the effective date of a CIC of the Company shall trigger the payment of CIC
Severance Benefits to Wheeler under this Agreement:

  (i) An involuntary termination of Wheeler’s employment by the Company for
reasons other than Cause, death, Disability, or Retirement as evidenced by a
Notice of Termination delivered by the Company to Wheeler;


  (ii) A voluntary termination by Wheeler for Good Reason as evidenced by a
Notice of Termination delivered to the Company by Wheeler; or


  (iii) The Company or any Successor Company, as defined in Section 12,
materially breaches any material provision of this Agreement and does not cure
such breach within thirty (30) days of receiving a written notice from Wheeler
with such notice explaining in reasonable detail the facts and circumstances
claimed to provide a basis for Wheeler’s claim.


        (c)       Severance Benefits Paid upon Qualifying Termination. In the
event Wheeler becomes entitled to receive CIC Severance Benefits, the Company
shall pay to Wheeler and provide him the following:

  (i) An amount equal to three (3) times Wheeler’s annual Base Salary
established for the fiscal year in which the Effective Date of Termination
occurs;


  (ii) An amount equal to three (3) times Wheeler’s targeted Annual Bonus and
Long Term Incentive award established for the fiscal year in which Wheeler’s
Effective Date of Termination occurs;


  (iii) An amount equal to Wheeler’s unpaid targeted Annual Bonus award,
established for the year in which the Effective Date of Termination occurs,
multiplied by a fraction, the numerator of which is the number of completed days
in the then existing fiscal year through the Effective Date of Termination, and
the denominator of which is three hundred sixty-five (365);


  (iv) An amount equal to Wheeler’s unpaid Base Salary and accrued but unused
vacation pay through the Effective Date of Termination;


  (v) A continuation of the welfare benefits of health care, life and accidental
death and dismemberment, and disability insurance coverage for three (3) full
years after the Effective Date of Termination. These benefits shall be provided
to Wheeler at the same coverage level, as in effect as of the Effective Date of
Termination or, if greater, as in effect sixty (60) days prior to the date of
the Change in Control, and at the same premium cost to the Wheeler which was
paid by Wheeler at the time such benefits were provided. However, in the event
the premium cost and/or level of coverage shall change for all employees of the
Company, or for management employees with respect to supplemental benefits, the
cost and/or coverage level, likewise, shall change for Wheeler in a
corresponding manner. The continuation of these welfare benefits shall be
discontinued prior to the end of the two (2) year period in the event Wheeler
has available substantially similar benefits at a comparable cost to Wheeler
from a subsequent employer, as determined by the Compensation Committee (or, in
the event the Compensation Committee ceases to exist, the Board) ;


9

--------------------------------------------------------------------------------

  (vi) The aggregate benefits accrued by Wheeler as of the Effective Date of
Termination under any savings and retirement plan sponsored by the Company,
shall be distributed pursuant to the terms of the applicable plan. Compensation
which has been deferred under the Coeur d’Alene Mines Corporation Deferred
Compensation Plan or other plans sponsored by the Company, as applicable,
together with all interest that has been credited with respect to any such
deferred compensation balances, shall be distributed pursuant to the terms of
the applicable plan;


  (vii) All outstanding stock options, stock appreciation rights, restricted
stock, performance plan awards and performance awards granted by the Company
under the Company’s 1989 Long-Term Incentive Plan shall become immediately
exercisable in full and otherwise vest 100% in accordance with and subject to
the provisions of such Long-Term Incentive Plan;


  (viii) A lump-sum cash payment of the actuarial present value equivalent of
the aggregate benefits accrued by Wheeler as of the Effective Date of
Termination under the terms of any and all supplemental retirement plans in
which Wheeler participates. For this purpose, such benefits shall be calculated
under the assumption that Wheeler’s employment continued following the Effective
Date of Termination for three (3) full years (i.e., three (3) additional years
of age and service credits shall be added); provided, however, that for purposes
of determining “final average pay” under such programs, Wheeler’s actual pay
history as of the effective date of termination shall be used; and


  (ix) To the extent permitted by law, the Company shall pay all legal fees,
costs of litigation, prejudgment interest, and other expenses incurred in good
faith by Wheeler as a result of the Company’s refusal to provide the Severance
Benefits to which Wheeler becomes entitled under this Agreement, or as a result
of the Company’s contesting the validity, enforceability, or interpretation of
this Agreement, or as a result of any conflict (including conflicts related to
the calculation of parachute payments) between the parties pertaining to this
Agreement; provided, however, that the Company shall be reimbursed by Wheeler
for all such fees and expenses in the event Wheeler fails to prevail with
respect to any one (1) material issue of dispute in connection with such legal
action. Wheeler shall not be liable for the Company’s fees or costs related to
any such litigation.


10

--------------------------------------------------------------------------------

        (d)       Change in Control Defined. For purposes of this Agreement,
Change in Control, or “CIC,” shall be deemed to have occurred as of the first
day that any one or more of the following conditions is satisfied:

  (i) Any Person, but excluding the Company and any subsidiary of the Company
and any employee benefit plan sponsored or maintained by the Company or any
subsidiary of the Company (including any trustee of such plan acting as
trustee), directly or indirectly, becomes the Beneficial Owner of securities of
the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities with respect to the election
of Directors of the Company; provided, however, that in the event any class of
securities of the Company shall be publicly held or the Company shall be
required to file periodic or annual reports with the Securities Exchange
commission under the Securities Exchange Act, then the percentage referred to in
the preceding clause shall be reduced from fifty percent (50%) to twenty percent
(20%); or


  (ii) During any twenty-four (24) consecutive month period, the individuals
who, at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof; provided, however, that a Director who was not a Director at
the beginning of such twenty-four (24) month period shall be deemed to have
satisfied such twenty-four (24) month requirement (and be an Incumbent Director)
if such Director was elected by, or on the recommendation of or with the
approval of, at least two-thirds (2/3) of the Directors who then qualified as
Incumbent Directors either actually (because they were Directors at the
beginning of such period) or by prior operation of the provisions of this
Section 9(ii); or


  (iii) There is consummated: (1) a plan of complete liquidation of the Company;
or (2) a sale or disposition of assets that generated fifty percent (50%) or
more of the Company’s total net sales (as set forth in the audited financial
statements for the most recently ended fiscal year) in one or a series of
related transactions over the immediately preceding twenty-four (24) month
period; or (3) a merger, consolidation, or reorganization of the Company with or
involving any other corporation, other than a merger, consolidation, or
reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than sixty-five percent (65%) of the combined voting
power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger, consolidation, or reorganization.


11

--------------------------------------------------------------------------------

        However, in no event shall a Change in Control be deemed to have
occurred, with respect to Wheeler, if Wheeler is part of a purchasing group,
which consummates the Change-in-Control transaction, Wheeler shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if Wheeler
is an equity participant in the purchasing company or group except for: (1)
passive ownership of less than three percent (3%) of the stock of the purchasing
company, or (2) ownership of equity participation in the purchasing company or
group which is otherwise not significant, as determined prior to the Change in
Control by a majority of the non-employee continuing Directors.

10.     Excise Tax Equalisation Payment.

        (a)        In the event that wheeler becomes entitled to Severance
Benefits or any other payment or benefit under this Agreement, or under any
other agreement with or plan of the Company (in the aggregate, the “Total
Payments”), if all or any part of the Total Payments will be subject to the tax
(the “Excise Tax”) imposed by Section 4999 of the Code (or any similar tax that
may hereafter be imposed), the Company shall pay to Wheeler in cash an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Wheeler after deduction of any Excise Tax upon the Total Payments and any
federal, state, and local income tax, penalties, interest, and Excise Tax upon
the Gross-Up Payment provided for by this Section 10 (including FICA and FUTA),
shall be equal to the Total Payments. Such payment shall be made by the Company
to Wheeler as soon as practical following the Effective Date of Termination, but
in no event beyond thirty (30) days from such date.

        (b)       Tax Computation. For purposes of determining whether any of
the Total Payments will be subject to the Excise Tax and the amounts of such
Excise Tax:

  (i) Any other payments or benefits received or to be received by Wheeler in
connection with a Change in Control of the Company or Wheeler’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement, or agreement with the Company, or with any Person whose actions
result in a change in Control of the Company or any Person affiliated with the
Company or such Persons) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless in the opinion of tax counsel as supported by the Company’s
independent auditors and acceptable to Wheeler: (1) such other payments or
benefits (in whole or in part) do not constitute parachute payments; (2) such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b) (4) of the Code in excess of the base amount within the meaning of
Section 280G(b)(3) of the Code; or (3) are otherwise not subject to the Excise
Tax;


12

--------------------------------------------------------------------------------

  (ii) The amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of: (1) the total amount of the Total
Payments; or (2) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) (after applying clause (i) above); and


  (iii) The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.


        For purposes of determining the amount of the Gross-Up Payment, Wheeler
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made, and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Wheeler’s residence on the Effective Date
of Termination, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.

        (c)       Subsequent Recalculation. In the event the Internal Revenue
Service adjusts the computation of the Company under Section 10 herein so that
Wheeler did not receive the greatest net benefit, the Company shall reimburse
Wheeler for the full amount necessary to make Wheeler whole, plus a market rate
of interest, as determined by the Committee.

11.     Form and Timing of Severance Benefits.

        (a)       Form and Timing of Severance Benefits. The Severance Benefits
described in Sections 8 and 9 herein shall be paid in cash to Wheeler in a
single lump sum as soon as practicable following the Effective Date of
Termination, but in no event beyond thirty (30) days from such date. All other
payments due to Wheeler upon termination of employment shall be paid in
accordance with the terms of such applicable plans or programs.

        (b)       Withholding of Taxes. The Company shall be entitled to
withhold from any amounts payable under this Agreement all taxes as legally
shall be required (including, without limitation, any United States Federal
taxes and any other state, city, or local taxes).

12.     Outplacement Services. In the event of involuntary termination of
Wheeler’s employment not due to “cause” as defined in Section 9 above, and not
due to change in control, as defined in Section 8 above, the Company shall
provide to Wheeler, at its cost, reasonable and appropriate outplacement
services.

13.     Successor; Binding Agreement.

        (a)        The Company will require any successor (whether direct or
indirect) by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Wheeler, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the company would
be required to perform it if no such succession had taken place.

13

--------------------------------------------------------------------------------

        (b)        This Agreement shall inure to the benefit of and be
enforceable by the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of Wheeler.

14 Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed

  if to the Company: Secretary
Coeur d’Alene Mines Corporation
400 Coeur d'Alene Mines Building
505 Front Avenue
Coeur d’Alene, Idaho 83814-2750


  if to Wheeler: Mr. Dennis E. Wheeler
301 North First, #940
Coeur d’Alene, Idaho 83814


or to such other address as either party may have furnished to the other in
writing in accordance herewith except that notice of change of address shall be
effective only upon receipt.

15.     Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Wheeler and on behalf of the Company by such other officer as
may be specifically designated by the Board. No waiver by either party hereto at
any time or any breach by the other party thereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement. This Agreement shall not supersede or in any way limit the rights,
duties or obligations Wheeler may have under any other written agreement with
Company. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Idaho.

16.     Severability. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

17.     Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Coeur
d’Alene, Idaho in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties above have executed this Agreement as of
the day and year first-above written.

COEUR D’ALENE MINES CORPORATION

  By:______________________________

  Dennis E. Wheeler President & Chief Executive Officer











15